Citation Nr: 1445660	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In January 2014, the Board remanded the matter for additional development.  The appeal now returns to the Board for further consideration.  

In June 2011, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  

Since the remand, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed both the VBMS and Virtual VA records in its adjudication of this appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  The VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2010 that informed him of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, identified post-service treatment records, and records from the Social Security Administration.  During the appeal period, VA provided the Veteran with relevant examinations in May 2010, August 2011, February 2014, and July 2014.  The examiners reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  By obtaining the most recent VA treatment records and providing the Veteran with an examination addressing the current severity of his PTSD, the RO/Appeals Management Center complied with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Veteran asserts that he is entitled to a higher rating for his PTSD.  

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating is warranted for the Veteran's PTSD.  

Where it is not possible to separate the effects of a service-connected and a non-service connected disability, VA must apply the benefit-of-the-doubt doctrine and attribute the inseparable effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Veteran is service-connected for PTSD, but has also been diagnosed with mood disorder not otherwise specified and has been observed to have symptoms of depression and anxiety.  See May 2010, August 2011, February 2014, and July 2014 VA examinations.  As the February 2014 VA examiner explained, it is not possible to differentiate what symptoms are attributable to each diagnosis because there is high overlap between symptoms.  Accordingly, the Board considers all of the Veteran's psychological symptoms to be due to his service-connected PTSD.

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period, the Veteran's PTSD has most nearly approximated the criteria for a 50 percent rating.  The Veteran experiences symptoms described in the criteria for 30 and 50 percent ratings, including depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  See, e.g., February and July 2014 VA examinations.  The Veteran also experiences symptoms that are similar in severity, frequency, and duration as those described in the 50 percent rating criteria.  Specifically, the Board finds that the Veteran's symptom of mood cycling characterized by occasional periods of increased energy and anxiety is similar to the symptom of disturbances of motivation and mood.  See VA treatment notes dated March 2010, January, March, April, and August 2011, and May 2013.  

Additionally, the Board finds that the Veteran's symptoms of hearing sounds from Vietnam and flashbacks have been, at times during the appeal period, similar to panic attacks more than once a week.  Although not manifested as panic attacks and not always occurring more than once a week, the Veteran's treatment records document severe flashbacks and episodes of hearing sounds from Vietnam.  See, e.g., February 2013 VA treatment record.  For example, a December 2011 VA treatment record shows that the Veteran reported ongoing intrusive thoughts and hearing screaming and water lapping when in a drowsy state, although this was occurring less often.  A December 2009 VA treatment record shows that the Veteran reported hearing his old buddies from Vietnam a few times a week, but denied commands and reported that the sounds start and stop quickly.  See also VA treatment records from September 2009, March 2010, January, March, April, May, July, and August 2011, and February and May 2013.  

Regarding occupational and social impairment, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  A May 2011 VA treatment record documents that the Veteran has been out of work since 2003 with knee problems and that he used to be a welder.  The provider describes that the Veteran has tried to work but gets too irritable and will not go to work or gets angry, loses his temper, and yells.  The provider opines that it is more likely than not that the Veteran is unemployable due to the severity of his PTSD symptoms.  Additionally, a September 2010 VA treatment record shows that the Veteran reported having trouble getting things done, including around the house as requested by his wife.  

Although the Veteran has a good relationship with his spouse and daughter and has friends with whom he enjoys spending time, he does experience social impairment in the form of isolating himself from others as a way of managing stress and social withdrawal as a result of detachment and emotional numbing (but no difficulty feeling and expressing love to his wife and daughter).  See May 2010 VA examination.  Additionally, although the Veteran generally reports that he has a good relationship with his wife, the relationship has been "a little strained because of the economy," the Veteran's wife complains that he is "moody" and has "no ambition," and they argue about three times a week.  See August 2011 VA examination.  Although the arguments are triggered by economic stress, it is likely that the Veteran's moodiness and lack of ambition are related to his PTSD.  The Board's finding is supported by the GAF scores assigned by the Veteran's providers, ranging from 50 to 65 during the appeal period and most often reported as 54-55, which indicate occupational and social impairment that is serious to mild, but predominately moderate.  See VA treatment records from June and September 2009, March and July 2010, January, March, April, May, and December 2011, November 2012, February, May, July, and October 2013, and February 2014.  Although GAF scores have varied and the most recent treatment records, including the February 2014 record showing a GAF score of 65, indicate possible improvement, the Board finds that, resolving reasonable doubt in the Veteran's favor, a uniform rating of 50 percent is warranted for the entire period on appeal.    

The Board notes that the August 2011 and February and July 2014 VA examiners opined that the Veteran's level of occupational and social impairment is best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  However, an examiner's choice of GAF score and opinion as to the level of occupational and social impairment is not binding on the Board.  See 38 U.S.C.A. § 4.2.  Rather the Board must interpret examination reports in light of the whole recorded history, which includes the Veteran's treatment records.  See id.  Here, an earlier December 2008 examiner noted a discrepancy between the interview findings and the findings of the Veteran's treating nurse practitioner and opined that it was not possible to determine the reason for such discrepancy without resorting to pure speculation.  A February 2013 VA treatment record shows that the Veteran has a history of minimizing his PTSD symptoms more likely than not due to avoidance.  Given the severity of symptoms documented in the treatment records and the Veteran's history of minimizing his symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD results in social impairment with reduced reliability and productivity notwithstanding the VA examiners' opinions to the contrary.  38 C.F.R. § 4.3.

A rating higher than 50 percent is not warranted for any period of time on appeal.  The Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Veteran does not have deficiencies in judgment or thinking.  Although the Veteran has been noted to act with impulsivity and has some history of road rage, see October 2013 and July 2011 VA treatment records, his judgment has repeatedly been described as adequate, see VA treatment records dated between June 2009 and February 2014.  Although the Veteran has experienced intrusive thoughts, including sometimes hearing sounds, as discussed above, his thought process has repeatedly been described as linear, see VA treatment records dated between September 2009 and February 2014, and goal directed, see June 2009 VA treatment record.  Additionally, the May 2010 VA examiner noted that he demonstrated no impairment of thought process or communication.  The February 2014 VA examiner noted that the Veteran's though patterns were within normal limits and that there was no evidence of hallucinations.  

The Veteran's mood has been described as depressed and characterized by highs and lows.  See, e.g., May 2010 VA examination and May 2013 VA treatment record.  However, the Veteran's mood has also been described as good, better, mellow, fairly good, and euthymic.  See, e.g., August 2011 VA examination, February 2014 VA treatment record, October 2013 VA treatment record, and July 2013 VA treatment record.  The Board finds that this is more characteristic of disturbances of mood, rather than deficiency of mood, because the Veteran's mood changes over time and has at times been described in positive terms.  

Regarding family relations, the Board finds that the Veteran's PTSD more nearly results in reduced reliability and productivity in this area, rather than deficiency.  Although the Veteran's PTSD symptoms contribute to some marital stress and the Veteran and his wife sometimes have arguments, see, e.g., August 2011 VA examination and October 2011 VA treatment record, the Veteran generally describes his relationship with his wife of over 40 years as good, see, e.g., October 2011 and May 2013 VA treatment records and May 2010 VA examination.  He also consistently reports a good relationship with his daughter, who he sees on a regular basis.  See, e.g., May 2010, August 2011, and February 2014 VA examinations and May 2013 VA treatment record.  

Regarding work, assessing the Veteran's current occupational impairment due to PTSD is complicated by the fact that he has not worked since 2003 due to knee problems.  On one occasion, his VA provider opined that he was unemployable due to PTSD symptoms. See May 2011 VA treatment record.  A GAF of 54 was assigned however, and there was no further explanation as to this conclusion.  On the other hand, during the appeal period VA examiners have noted, for example, that the Veteran's PTSD would not be expected to cause significant impairment in his ability to obtain or maintain employment (May 2010) and observed that impairment of occupational functioning is mild (August 2011).  Even assuming that the Veteran's PTSD results in a deficiency in this area, rather than only reduced reliability and productivity, he still does not exhibit deficiencies in most areas because, as explained above, he does not have deficiencies in judgment, thinking, mood, or family relations, and does not have total occupational and social impairment.  Therefore, the Veteran's PTSD does not result in occupational and social impairment severe enough to warrant a rating higher than 50 percent.  

Additionally, the Veteran's symptoms are not of similar severity, frequency, and duration as those described in the higher rating criteria.  Although, as discussed above, the Veteran experiences flashbacks, intrusive thoughts, and sometimes hears sounds from Vietnam, for reasons discussed below, the Board finds that these symptoms are not of similar severity, frequency, and duration as those described in the higher rating criteria, including disorientation to time or place, spatial disorientation, or persistent delusions or hallucinations.  

Descriptions of the Veteran's symptoms include: a February 2013 VA treatment record noting that the Veteran's last flashback was a few weeks ago with visions of Da Nang air base blowing up and hearing screams, in which the provider noted that the Veteran continued to have flashbacks that were "severe" and in the metal status examination entry for hallucinations noted that the Veteran hears screaming during flashbacks; a February 2012 record in which the Veteran reported that he had ongoing flashbacks "all the time," but is able to manage them; a December 2011 record showing that the Veteran was having ongoing intrusive thoughts in which he hears screaming and water lapping when he is in a drowsy state, but that this was occurring less often and he was having fewer flashbacks, and under the mental status examination entry for hallucinations the provider noted that the Veteran hears sounds from Vietnam when dozing, and the provider explained that the Veteran had no "frank" auditory hallucinations but that he heard sounds from Vietnam while in a drowsy state; an August 2011 record in which the Veteran reported having flashbacks, for example of body parts, on five to six days during the past month; a July 2011 record in which the Veteran reported that in humid weather he feels like he is back in the jungle on a boat and has flashbacks of smells, which make him anxious and more depressed; a May 2011 record showing that the Veteran reported that he had flashbacks like he is "in another world," and hears his old buddies; an April 2011 record noting auditory hallucinations when the Veteran's mood is down in which he hears his name called and rockets going off, and the Veteran also reported that when it is quiet at home he hears things moving around, that he smells the river "every now and then," and has flashbacks three to four times a month; a January 2011 record showing that the Veteran reported that he hears people calling him, screaming, and voices from the war when his thoughts race; a March 2010 record showing that the Veteran last heard voices ("orders and yelling") in the past week when he was depressed and thinking about Vietnam; a December 2009 record showing a report of auditory hallucinations a few times a week when the Veteran hears old buddies from Vietnam, some who passed away, but that he denied commands, stated that it starts and stops quickly, and described that he "[d]rifts off watching TV, back to Nam or somewhere else"; and a September 2009 record showing that the Veteran reported hearing voices as though in another room about once a week.    

The Veteran's flashbacks have been described as brief.  See July 2013 VA treatment record.  In February 2011, the Veteran denied hallucinations and when asked about voices explained that "I can hear it in my head, I reminisce," but was unable to explain what that meant.  He did report screaming voices, bombs, and explosions ongoing with no change.  In mental status examination, the Veteran has always denied delusions, has often denied hallucinations (see May 2010 examination, and May 2013, November 2012, February 2011, and July 2010 VA treatment records), and has always been observed to be oriented (e.g., "x3" or within normal limits).  Given the above descriptions, the Board finds that the Veteran's symptoms are best characterized as flashbacks or intrusive thoughts with possible brief auditory hallucinations, occurring at most a few times per week.  Given that the Veteran has always been observed to be oriented and that any auditory hallucinations have been brief and somewhat infrequent, the Board finds that the Veteran's symptoms are not of similar severity, frequency, and duration as those described in the higher rating criteria, including disorientation to time or place, spatial disorientation, or persistent delusions or hallucinations.  

At the May 2010 VA examination the Veteran reported passive thoughts of "I'm worth more dead," but stated that his devotion to his family keeps him from acting on these thoughts.  He denied any current or past suicidal or homicidal ideations or attempts, thought admitted to having passive suicidal thoughts with no plan or intent.  On all other occasions the Veteran denied suicidal thoughts.  The Board finds that the Veteran's isolated report of passive suicidal thoughts at the May 2010 VA examination is not of similar severity, frequency, and duration as the suicidal ideation contemplated by the criteria for a 70 percent rating or the persistent danger of hurting self or others contemplated by the criteria for a 100 percent rating.  Notably, the evidence of record does not show any inpatient treatment or hospitalizations related to the Veteran's PTSD.  

The Veteran has been observed to exhibit some impulsivity, see October 2013 VA treatment record, and has at times had problems with road rage.  For example, a July 2011 VA treatment note shows that the Veteran reported that he recently had some road rage and yelled at someone, but that he tries to keep it in control.  The Veteran has also reported some arguments with his family and friends.  See July 2010 VA treatment note (Veteran reported that he blew up at a friend); October 2011 VA treatment note (Veteran reported had a blow-out with wife and can't go shopping with her, but it is a good relationship).  The Veteran has also reported irritability on numerous occasions.  The Board finds that the Veteran's symptoms of irritability, impulsivity, and road rage are not of similar severity, frequency, and duration as the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) listed in the criteria for a 70 percent rating.  First, the Veteran has often denied impulsive behavior.  See, e.g., May 2010 VA examination and VA treatment records from December 2009, May 2011, and May 2013.  Regarding irritability, the Veteran has reported that he is able to control his temper and rarely has outbursts, see May 2010 VA examination, and has at times denied irritability, loss of temper, and problems with road rage, see, e.g., December 2011 VA treatment record.  Second, there is no evidence of unprovoked irritability with periods of violence.  Although a July 2011 VA treatment record shows that the Veteran reported that he had hit people in the past, this was related to his startle response, rather than irritability, and the Veteran reported that he no longer reacts as badly as he used to and now just jumps.  Additionally, although road rage is an unreasonable reaction to outside stimuli, it is not entirely unprovoked.  Finally, the May 2010 VA examiner noted no impaired impulse control and that the Veteran manages stress by going for a walk and isolating from people.  

The Veteran has repeatedly reported that he checks doors, windows, and locks.  For example, at the May 2010 VA examination, the Veteran denied obsessions or compulsions, but noted that he often checks the locks on doors and windows when feeling hypervigilant.  A July 2013 VA treatment record notes "OCD: 15 min checking house."  An August 2011 treatment record shows that the Veteran reported that he checks all doors, windows, and locks whenever he wakes up at night for about 5 minutes.  A May 2011 VA treatment record states:  "Falls asleep 10-11pm up at least once and checks all doors, windows, takes about 45 minutes the return to sleep until 9am, 'It varies all the time.'"  The Veteran's checking of doors, windows, and locks for anywhere from 5 to 45 minutes could be characterized as an obsessional ritual which interferes with routine activities to the extent that it interferes with his ability to sleep, although there is no indication that other routine activities are impacted.  In any event, to the extent that the Veteran may experience symptoms that are listed in the higher criteria or symptoms of similar severity, frequency, and duration, those symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent, as discussed above, and a rating higher than 50 percent is not warranted for any period of time on appeal.  

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  See 38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including mood cycling, flashbacks, intrusive thoughts, and hearing sounds from Vietnam.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  With respect to extraschedular consideration based on the collective impact of multiple disabilities, although the Veteran is service-connected for multiple disabilities, he has only appealed the rating of one of his service-connected disabilities and thus has not raised the issue of entitlement to an extra-schedular rating based on the combined effects of his service-connected disabilities.  

With reasonable doubt resolved in favor of the Veteran, a rating of 50 percent for PTSD is warranted throughout the appeal period.  The preponderance of the evidence is against awarding a rating higher than 50 percent, and there is no reasonable doubt to be resolved in this regard.   


ORDER

An evaluation of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.  


REMAND

As noted above, the Veteran has been unemployed since 2003.  In May 2011, the Veteran's VA provider opined that it is more likely than not that the Veteran is unemployable due to the severity of his PTSD symptoms, although sufficient reasoning to decide the matter was not set out.  Therefore, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (explaining that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability).  This issue was not specifically addressed in the rating decision (although the codesheet accompanying the rating decision included a notation of individual unemployability denied, the reason for the decision was not explained), statement of the case, or supplemental statements of the case on appeal.  

The Board recognizes that the Veteran has filed specific claims for individual unemployability in the past and that individual unemployability was recently denied in a September 2014 rating decision.  However, as that rating decision focuses on symptoms associated with residuals of prostate cancer, specifically urinary tract problems, and did not discuss the impact of the Veteran's PTSD symptoms on his employability, the Board finds that remand is warranted for the agency of original jurisdiction to develop and adjudicate the issue of entitlement to TDIU as it has been raised in connection with the Veteran's claim of entitlement to an increased rating for PTSD, and consideration of other service connected disorders.  Of course all of the Veteran's service-connected conditions should be taken into account in addressing the issue of entitlement to TDIU.  See 38 C.F.R. § 4.16 (2013).   

Accordingly, the case is REMANDED for the following action:

Develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Notice should be provided as needed and evidence developed as appropriate.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


